Case 6:20-cv-01596-CEM-LRH Document 10 Filed 10/21/20 Page 1 of 2 PageID 82




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION


BURKHALTER et al,

                         Plaintiffs,

v.                                                            Case No: 6:20-cv-1596-Orl-41LRH

THE WALT DISNEY COMPANY et al,

                         Defendants.
                                              /

                                              ORDER

        THIS CAUSE is before the Court upon sua sponte review of the file. Plaintiffs were

required to file their Notice of Pendency of Other Actions and Certificate of Interested Persons on

or before September 17, 2020, (Related Case Order, Doc. 4, at 1; Interested Persons Order, Doc.

5, at 1), and have failed to do so. Plaintiffs were also warned that failure to comply with any Local

Rules or Court Orders may result in the imposition of sanctions including, but not limited to, the

dismissal of this action without further notice. (Notice to Counsel and Parties, Doc. 6). 1 Therefore,

it is ORDERED and ADJUDGED that this case is DISMISSED without prejudice. The Clerk

is directed to close this file.

        DONE and ORDERED in Orlando, Florida on October 21, 2020.




        1
            Counsel similarly failed to comply with a Court Order in Case No. 6:20-cv-1084-Orl-
41LHR.
                                             Page 1 of 2
Case 6:20-cv-01596-CEM-LRH Document 10 Filed 10/21/20 Page 2 of 2 PageID 83




Copies furnished to:

Counsel of Record




                                 Page 2 of 2
